Title: To George Washington from Jonathan Trumbull, Sr., 10 June 1783
From: Trumbull, Jonathan, Sr.
To: Washington, George


                  
                     Sir
                     Lebanon 10th June 1783.
                  
                  I have the honor to transmit, the Resolve of the General Assembly of the State of Connecticut, acknowledging the receipt of your favour of June 1783—and testifying the high sense they entertain of your exalted merrits, and their obligations to you and your patriot Army (thrô the blessing of heaven) for the establishment of freedom, independence and peace.
                  Permit me to address your Excellency, on the pathetic manner you take leave of myself, and the State over which I have the honor to preside.  To assure you how great pleasure and satisfaction we have enjoyed, in the wisdom magnanimity and Skill shewn in forming, disciplining and conducting the Army of the United States to so glorious an event—And also in the patriotic virtue displayed in this last address, which exhibits the foundation principles so necessary to be freely and fully inculcated, and appear to be the interest of all to agree in and pursue: to maintain and support, an indissoluble Union of the States under one foederal head—a sacred regard to public justice—a proper peace establishment, and a pacific and friendly disposition among the people of the United States—to exhibit and maintain a good character for wisdom, honesty, firmness and benevolence.  How pleasing the national prospects! how critical the present moment!
                  Moderation, patience and diligence are required to calm the public mind so variously agitated by prejudice, passion, and popular sinister designs.  We have the consolation, That the Lord reigns—Tranquility and happiness will be disturbed during the tumult—God grant it may soon subside.
                  In your retirement, my earnest prayer is, that every temporal and heavenly blessing may attend you—I cannot persuade myself, that the calls of the country will suffer so exalted a character, and benevolent mind to withdraw from employment for the public good. althô it is your wish.  With every sentiment of regard, gratitude & Esteem I have the honor to be Your Excellency’s most obedient, and very humble Servant
                  
                     Jonth; Trumbull
                     
                  
               